Burgess, J.,
¶ 17. dissenting. I dissent from the majority’s reasoning and its decision to allow tenants to retain their leasehold despite material false statements on their application for public housing. Tenants failed to disclose that Mr. Heaton was a felon and a convicted drug offender. The application and lease explicitly warned that such misrepresentations were good cause for termination of their lease. The trial court’s conclusion that tenants knowingly submitted the false information to deceive BHA was not clearly erroneous, was amply supported by the evidence, and should be upheld. BHA’s “zero tolerance” policy for falsified applications is not an abuse of discretion. Nor was it an abuse of discretion to evict tenants in response to their knowing falsehood so as to discourage the same dishonesty by others. Accordingly, I would affirm the trial court’s judgment.
¶ 18. So anxious appears the majority to take over the reins of BHA to change the result in this unfortunate situation that it abandons the presumption -of reasonableness and validity usually accorded agency decisions reached within the agency’s expertise. In re Capital Inv., Inc., 150 Vt. 478, 480, 554 A.2d 662, 665 (1988). Ordinarily we require a clear and convincing showing to overcome that presumption, and do not overturn an agency’s decision if there is any reasonable basis to support its actions. Id. There is no such showing here. That the majority might have responded differently does not mean that BHA, or the trial court, abused its *142discretion in reaching an opposite result. See, e.g., In re L.R.R., 143 Vt. 560, 562, 469 A.2d 1173, 1175 (1983) (discretionary ruling will not be set aside “simply because a different result might have been supportable, or because another court might have reached a different conclusion”).
¶ 19. It was no abuse of discretion for BHA to do what the parties agree it was plainly authorized by law to do. It is senseless, and not for the Court, to make BHA balance the merits between evicting tenants who falsify their housing application and allowing them to stay for the sake of their children, when either result is entirely within the agency’s discretion. It is no less strange for the majority to impose judicial review over BHA’s discretionary decisions when whatever decision it reaches within its discretion — to evict or not to evict for fraud — is authorized by law. The issue is not, as the majority posits, that tenants have been well-behaved since moving in, but whether BHA can evict them for lying about felonies and drug offenses on their housing application. The regulations make clear that screening applicants is crucial “to public housing communities and program integrity, and the demand for assisted housing by families who will adhere to lease responsibilities.” 24 C.F.R. § 960.203(b) (2006). Requiring applicants to be truthful on their housing applications serves these goals, and those who are not truthful may clearly be expelled. Id. § 966.4(1)(2)(iii)(B), (C) (stating that “good cause” for eviction includes a housing authority’s discovery of tenant ineligibility, or discovery of a material false statement in a tenant’s application). Just as clearly, BHA may, like any landlord, choose to allow dishonest applicants to stay. Examination by the courts of such determinations is not judicial review, but is just second-guessing.
¶ 20. The record reflects that on their housing application tenants represented that neither had been charged with a felony nor charged with the sale, distribution, or possession of illegal drugs.2 They certified that:
*143ALL INFORMATION IN THE APPLICATION IS TRUE TO THE BEST OF MY/OUR KNOWLEDGE AND I/WE UNDERSTAND THAT FALSE STATEMENTS OR OTHER INFORMATION . . . WILL LEAD TO CANCELLATION OF THE APPLICATION OR TERMINATION OF TENANCY AFTER OCCUPANCY.
One month later, tenants signed a lease agreement with BHA which provided that BHA could terminate or refuse to renew the lease for good cause, and specified, under the heading of “Misrepresentation,” that:
In the event tenant misrepresents facts or information to management during the application, investigation, and tenant selection period prior to the execution of this lease or subsequent thereto, said misrepresentation(s) shall constitute good cause for termination of this lease.
BHA’s check for a criminal record in Vermont turned up nothing. Later, an updated record check in New York revealed that, contrary to the representations on the application, Mr. Heaton had two felony convictions in New York State, one for attempted burglary and one for sale of a controlled substance.
¶ 21. The executive director of BHA issued a termination notice to the tenants, explaining that their lease would be terminated for “misrepresentation” and “knowingly supplying false, incomplete, or inaccurate information” about Mr. Heaton’s criminal record on their application. Before termination and in accordance with the process due under the lease and the housing regulations, the executive director conferred with the tenants to afford them an opportunity to respond to the notice. At the conference, according to the executive director’s testimony, Mr. Heaton responded that he did not have any convictions in Vermont, and Ms. Bush claimed she did not know any specifics of Mr. Heaton’s criminal record. In a post-conference letter confirming the director’s decision to terminate, tenants were advised of their right to a pretermination *144hearing, which they declined, and the subsequent eviction action alleging fraud3 was filed and proceeded to trial.
¶22. The majority attacks the trial court’s decision on two fronts: for failing to comport with the majority’s notion of merit, and for failing to share the majority’s misconception of the discretion owed the tenants by BHA. The majority declares the judgment in favor of BHA on eviction for fraud unsupported by the evidence, while ignoring the trial court’s determination of credibility, and without applying any discernible standard of review. Next, the trial court is faulted for reversible error in “affirming . . . without examination” BHA’s decision to terminate the lease, ante, ¶ 14, despite the court’s examination of BHA’s action in view of the housing authority’s rights and obligations to the tenants under the lease and the discretion claimed due by the tenants.
¶ 23. Starting with the judgment of eviction for fraud, the trial court’s decision was well-supported within our established standard of review. BHA’s burden was to prove the fraud by clear and convincing evidence, but
[d]espite the heightened burden of proof . . . , the standard of review in this context remains deferential: The test on review is not whether this Court is persuaded that there was clear and convincing evidence, but whether the factfinder could reasonably have concluded that the required factual predicate was highly probable. Only where the record indicates that the trial court clearly erred in finding clear and convincing evidence will this Court reverse such a finding.
In re E.T., 2004 VT 111, ¶ 13, 177 Vt. 405, 865 A.2d 416 (citations omitted and emphasis added).
¶ 24. The trial court’s conclusion that tenants defrauded BHA by knowingly submitting false information on their housing application was not clearly erroneous. Mr. Heaton admitted the convictions after their discovery by BHA. As to Ms. Bush, the trial *145court found that she knew her misrepresentation — that Mr. Heaton had no felony or drug convictions — was false when she filled out the application. While not stated by the court, this necessarily and obviously means that the trial court found Ms. Bush incredible in her assertion of ignorance that her partner’s criminal record included felonies and drug offenses. “As the trier of fact, it was the province of the trial court to determine the credibility of the witnesses and weigh the persuasiveness of the evidence.” Cabot v. Cabot, 166 Vt. 485, 497, 697 A.2d 644, 652 (1997).
¶ 25. This was strictly a swearing contest. On the one hand, Ms. Bush testified that, while knowing Mr. Heaton had a criminal past and spent six years in prison, and sharing her household and the company of her thirteen-year-old daughter with him, she did not know and did not want to know about Mr. Heaton’s record. Ms. Bush also testified that she was not inclined to disclose her partner’s “past” to BHA, because “they were doing a background check on us anyway so I figured whatever they were going to find out, they were going to find out.” At a minimum, then, the court knew that Ms. Bush was simply taking her chances that the background check would not reveal a felony or drug conviction. This lack of forthrightness, combined with the not-altogether-likely proposition that Ms. Bush lived with and exposed her daughter to a six-year-imprisoned criminal without being curious about the nature of the man’s record, would not appear to compel a reasonable finder of fact to assume Ms. Bush was telling the truth. On the other hand, as noted by the trial court, the tenants were made desperate by their homelessness and the impending birth of triplets, and knew that disclosing a felony or drug record would disqualify them from BHA housing.
¶ 26. The trial court did not believe Ms. Bush and need not explain its disbelief. State v. Hagen, 151 Vt. 64, 65, 557 A.2d 493, 494 (1989) (finding “no support in Vermont law” for argument that the trial court’s conclusion that a witness was incredible must be accompanied by “some finding showing the reasoning of the court in rejecting the testimony, or some other support in the record”). “It is axiomatic in this state that the trier of fact is given the sole determination of the . . . credibility of witnesses, and the persuasive effect of the testimony.” Id. (explaining that this Court does not ordinarily review credibility determinations “[g]iven the inherent difficulty in evaluating demeanor, mannerisms, and tone *146of voice, in addition to the quality of testimony itself,” and that this Court has never applied an evidentiary test for the finding of witness credibility since such determination turns on intangibles and the “judge’s discretion and experience and is rarely reducible to a precise formula”).4
¶ 27. The trial court’s conclusion — that to argue Ms. Bush’s “failures to disclose were not made with fraudulent intent would fly in the face of the evidence and common sense” — was supported by the evidence. Having concluded that Ms. Bush knowingly falsified her application, the court then knew that her misrepresentation was false and known to be false when made. The court also knew that the misrepresentation was made in response to a question, about felony and drug convictions prominently included on the application. Further, the court’s finding that Ms. Bush was desperate for BHA housing was entirely supported by the evidence. Given her desperation and that she deliberately gave a false answer to a prominent question, the trial court could reasonably conclude, as it did, that it was highly probable that Ms. Bush meant the falsehood to be relied upon by the housing authority. The executive director testified, and the trial court found, that had Ms. Bush answered honestly about Mr. Heaton’s felony and drug convictions, their application would have been turned down. Thus it was highly probable, if not certain, that the misrepresentation was relied upon by BHA. It cannot be said that the trial court was clearly erroneous in its conclusion that BHA proved the fraud underlying its eviction.
¶ 28. The majority is further mistaken in its conclusion that the trial court was without evidence of damage when it was undis*147puted that tenants would not have been offered a lease but for their falsification of the housing application.5 However intangible, BHA’s damage was the loss of its right to make an informed decision based on a truthful application, and its right under the regulations to exclude burglars and drug dealers from its housing project. See 24 C.F.R. § 960.203(c)(3), (d) (authorizing housing authorities to exclude applicants with a history of criminal acts that “would adversely affect the health, safety or welfare of other tenants” considering the “time, nature, and . . . seriousness of the offense”). Analogizing, as we must, to damages for fraud in the context of this eviction action, the damage sought to be remedied was the return of the leasehold dishonestly obtained by these tenants. See Larochelle v. Komery, 128 Vt. 262, 268, 261 A.2d 29, 33 (1970) (observing that the purpose of damages in a tort action for fraud is to return the injured party to “the same position that he would have occupied had he not been defrauded”). The record evidence was quite sufficient for the trial court to reasonably conclude that it was highly probable that BHA was fooled into granting tenants a leasehold that it otherwise would not have conveyed.
¶ 29. Similarly, the majority is in error when it says that because BHA had the ability to discover the falsehood through criminal record checks there was no evidence that the misrepresentation “was not open to the defrauded party’s knowledge” as necessary for common-law fraud. Union Bank v. Jones, 138 Vt. 115, 121, 411 A.2d 1338, 1342 (1980). The testimony was that BHA did not have the ability to computer-check records beyond Vermont until some time after the application, and that the director did not know of the record until she checked New York records in connection with an unrelated complaint. Assuming that BHA could have run a more exhaustive check at the time of application, it is long-settled that “when the essential elements of a fraudulent representation are established, it is no excuse for the defendant, *148nor does it lie in [her] mouth to say, that the plaintiff might, but for his own neglect, have discovered the wrong and prevented its accomplishment.” Arnold v. Somers, 92 Vt. 512, 520-21, 105 A. 260, 263 (1918). On this record the majority cannot seriously maintain that it was not highly probable that BHA was ignorant of Mr. Heaton’s record when it was misrepresented on the application by Ms. Bush, or that the trial court was clearly erroneous in so concluding.
¶ 30. If, as the majority says, the trial court applied the wrong standard for abuse of discretion in its review of BHA’s termination of the lease, it was harmless error. Even under the majority’s definition, the reason given for BHA’s policy to terminate its leases with tenants caught lying on their applications, rather than tolerate such dishonesty, was not so “untenable or unreasonable” as to be an abuse of discretion. Herald Ass’n v. Dean, 174 Vt. 350, 360, 816 A.2d 469, 478 (2002). The majority is simply incorrect when it says that BHA “applied what it claims was a black and white eligibility rule five years after the original eligibility determination.” Ante, ¶ 14. BHA made no such claim. As the executive director testified, the notice to the tenants stated, and the trial court found, BHA based its action not on ineligibility as of the time, tenants applied for housing, but on a firm policy of lease termination if tenants falsified material information on their application.6 BHA’s rationale of zero tolerance for application falsification — to promote candid disclosure and to discourage dishonesty — may be strict, but it is no abuse of discretion.
¶ 31. Moreover, the policy described by BHA and found by the trial court is expressly approved in the federal housing regulation 24 C.F.R. § 966.4(l)(2)(iii)(B), (C), which specifically provides that “good cause” for termination includes “[discovery after admission [to the project] of facts that made the tenant ineligible,” and “[discovery of material false statements ... by the tenant in connection with an application.” Having discovered tenants’ material falsehood on the application, good cause for termination was established under the regulation and, once established, no regu*149lation obligated BHA to then balance mitigating circumstances against termination.
¶ 32. While agreeing that the regulations clearly vested BHA with discretion in dealing with violations, the majority then misconstrues the regulations to impose some obligation on BHA to consider all options short of evicting the entire family. It should be reiterated here what this case is, and is not, about. We are not called upon to rule on what discretion must, or need not be, exercised by BHA when confronted with criminal activities by some, but not all, members of a tenant household. The only issue before this Court is whether BHA can terminate the lease of tenants who falsify material information on their housing application. Here, BHA was committed to evicting the entire family, not just because the father lied on the application, but because the mother lied also.
¶ 33. Contrary to the majority’s construction, the federal regulations do not require a public housing authority to engage in a balancing process before deciding to terminate a tenancy. The regulations provide that BHA may terminate a tenancy at any time in accordance with 24 C.F.R. § 966.4(1). 24 C.F.R. § 966.4(a)(2)(in). Section 966.4(1) lists several “[gjrounds for termination of tenancy.” Id. § 966.4(l)(l)-(2). Among them is “good cause,” including the discovery of disqualifying facts or application falsehoods mentioned earlier. Id. § 966.4(l)(2)(iii)(B), (C). The regulations state that housing authorities “may” also consider mitigating circumstances in deciding to evict, see id. § 966.4(l)(5)(vii)(A)-(E), but these provisions apply only to evictions based on then-current criminal activity as described in preceding sections of the rule. See id. § 966.4(l)(5)(i) (“[e]victing drug criminals”), (ii) (“[e]vieting other criminals”), (iii) (“[ejviction for criminal activity”). While the rules cited by the majority are inapposite to this case, it is nevertheless noteworthy that even the evietion-for-criminal-activity regulations do not require, but merely permit, a public housing authority to engage in a balancing process before terminating a lease. See id. § 966.4(a)(2)(iii); id. § 966.4(l)(5)(vii)(B). See also Burton v. Tampa Housing Auth., 171 F. Supp. 2d 1314, 1317 (M.D. Fla. 2000) (holding that, although federal regulations “authorize public housing agencies to make eviction decisions on a case-by-case basis, they do not mandate such discretionary review”). As the Burton court noted, this conclusion is consistent with the general policy of the Public Housing Act, which is “to *150give local public housing authorities the maximum amount of responsibility in the administration of their programs.” Id.7
¶ 34. It appears that the majority stands for a proposition that an agency granted discretionary authority to deal with general situations is nevertheless prohibited from adopting and following a policy prescribing certain results within that broad discretion, because the policy is not mandated. Instead, the proposition continues, the agency must address each individual situation as it arises, lest it not use the breadth of its discretion each time, although the exercise of discretion is not mandated either. So, here the regulations say that falsification of a housing application is good cause for termination, but they do not mandate that result, while other regulations also authorize, but also do not mandate, that the housing authority “may” consider mitigation before evicting for criminal activity. Thus, the majority reasons, it is an abuse of its available discretion for BHA to refuse to consider mitigation instead of following its policy to evict for falsification based on the regulatory definition of good cause for termination.
¶ 35. There are several flaws in this logic. The first is that nowhere does it appears that tenants are entitled to the exercise of discretion they claim. It is certainly not in their lease, which says quite the opposite, and it is not in the regulations cited. No regulation requires BHA to consider or balance other circumstances as precondition to either termination or to allow a tenant *151to stay. Second, the same lack of regulatory obligation undermines the majority’s premise that BHA just simply must exercise more discretion, because the option to consider mitigation at all is itself purely discretionary. Under the regulations, BHA is entirely free to elect not to consider discretionary balancing. Third, reading the regulations to somehow mandate discretionary balancing nullifies the “good cause for termination” expressly recognized and spelled out in the plain language of the regulation. 24 C.F.R. § 966.4(l)(2)(iii)(B), (C).8
¶ 36. Finally, the whole issue of “abuse of discretion” by BHA appears to be improperly before this Court. Pleaded as an “affirmative defense” to the eviction action, tenants essentially challenged the underlying administrative action by BHA to terminate the lease under the regulations. BHA is a creature of the state, “or a political subdivision thereof,” for purposes of review of governmental action under Y.R.C.P. 75(a). See 24 V.S.A. §§ 4001-4008 (declaring formation of local housing authorities as “public bod[ies], corporate and politic, exercising public and essential governmental functions” necessary to fund, build and administer public housing). In many ways, tenants’ claim of abuse of discretion resembles, and might have been framed as, a petition or counterclaim for review of governmental action, or for injunctive or declaratory relief. However pleaded, the matter was not for the trial court to decide because tenants failed even to initiate, let alone exhaust, their administrative remedies.
¶ 37. Before and after their informal conference with the director, tenants were notified of their right to a hearing under the BHA grievance procedure. The right to a fairly elaborate hearing process is established by the regulations, see 24 C.F.R. §§ 966.52-966.57, which include a provision that:
At the hearing, the complainant must first make a showing of an entitlement to the relief sought and thereafter the [public housing authority] must sustain the burden of justifying the [authority’s] action or failure to act against which the complaint is directed.
Id. § 966.56(e). Whether BHA was unreasonable in its administration or legally incorrect in its construction of the regulations was *152properly subject to the grievance procedure. Tenants, however, did not pursue a grievance.9 We have often held that “when an administrative remedy is established by statute or regulation, relief must not only be sought in accordance therewith, but must first be exhausted before recourse to the courts is available.” In re D.A. Assocs., 150 Vt. 18, 20, 547 A.2d 1325, 1326 (1988). The question of abuse of discretion by BHA should be treated as waived, for the encouragement of others, and not entertained here.
¶ 38. The trial court’s decision should be affirmed. I am authorized to state that Justice Dooley joins in this dissent.

 The record does not show, as the majority suggests, that Ms. Bush understood these questions to apply only to her as “head of household.” See ante, ¶ 9. In fact, Ms. Bush testified to exactly the opposite effect, acknowledging she needed to get Mr. Heaton’s signature on the application and explaining that she filled out the form truthfully “as far as [she] knew” at that time, because “we (referring to herself and Mr. Heaton) had discussed a past; we never got into felonies or anything like that. We had discussed his past.” Clearly Ms. Bush knew she answered the questionnaire on behalf of Mr. Heaton, coincidentally identified as *143“co-applicant” on the form, as well as for herself. Not claiming she answered only for herself, Ms. Bush instead claimed ignorance of the “specifics” of Mr. Heaton’s record, including the felony and drug offenses — although she was aware he had a “past” that involved a six-year jail stint.


 Although the terms of the application and lease, and the regulation at 24 C.F.R. § 966.4(1)(2)(B), (C), provide for eviction on the submission of false material information alone, regardless of the applicant’s knowledge or fraudulent intent, BHA nevertheless claimed fraud in its complaint and tenants insisted that the trial court treat it as an action for common-law fraud. The case will be addressed as pleaded.


 The majority’s review and evaluation of Ms. Bush’s testimony is directly at odds with our long-established precedent not to second-guess trial court credibility determinations. Our function is “not to reweigh evidence or to make finding of credibility de novo.” Mullin v. Phelps, 162 Vt. 260, 261, 647 A.2d 714, 720 (1994). The reason for this is well-illustrated by the majority’s conclusion that Ms. Bush’s protestations of ignorance were not incredible based upon an interpretation of her testimony that she answered the questionnaire only for herself, and that it was illogical for her to falsify when she knew her answers would be checked by BHA. Both premises are wrong, for the record plainly indicates that, taking her testimony in context, Ms. Bush was indeed referring to her co-tenant’s “past” when filling out the application, and that, already homeless with nothing to lose, she simply took her chances on the record check (a good gamble, as it turned out, since the check failed to reveal the disqualifying out-of-state felonies and drug convictions).


 The majority curiously assumes the mantle of the trial court to characterize the executive director’s testimony in this regard as “somewhat speculative and self-serving.” Ante, ¶ 13. Such assessments are properly left to the judge who hears the evidence and, as accepted by the trial judge, this testimony appeared to be neither uncertain nor convenient. The witness’ statement was entirely consistent with the written BHA policies admitted into evidence in connection with her testimony, as well as with the governing federal regulations. Moreover, this aspect of her testimony was never challenged in any sense on cross-examination, and was found by the trial court as fact.


 Asked if BHA could overlook misrepresentations on applications for admission to public housing, the executive director answered, “No, we can’t because then other people that are coming in and other tenants in the complex say they got away with it, so we can do it, too.” Later, on cross-examination, the director agreed she considered no other option but termination “because they weren’t honest with me in the beginning.”


 Department of Housing & Urban Development v. Rucker, 535 U.S. 125 (2002), cited by the majority at ante, ¶ 13, says nothing to the contrary. Rucker does not hold that public housing authorities must exercise discretion to consider other options before terminating a public housing tenancy. Rather, in Rucker, the United States Supreme Court held that, under federal law, public housing lease agreements must include a clause that gives the housing authorities discretion to terminate a lease when a member or guest of the tenant’s household engages in drug-related activity, regardless of the tenant’s ignorance of that activity. The Court confirmed that eviction was not required, but that the law entrusted that decision to the local housing authorities. Id. at 133-34. The Court found nothing unreasonable, however, in allowing “no fault” eviction of a tenant on account of drug activities by a household member, finding such eviction to be “a common incident of tenant responsibility under normal landlord-tenant law and practice.” Id. at 134 (citation omitted). As the Court explained “[sjtrict liability maximizes deterrence and eases enforcement difficulties.” Id. Rucker does not support the majority’s analysis; it merely emphasizes the broad discretion afforded a public housing authority in administering its operations.


 The majority’s construction would convert “good cause for termination” into something less, like “almost good cause,” “not quite good cause,” or “good cause to start talking about termination.” This is not what the regulation says.


 Tenants acknowledged the existence of the grievance procedure in their proposed findings filed prior to trial. On appeal, tenants complained that notice of the grievance procedure was deficient, but this issue was never raised before the trial court and so was not preserved.